EXHIBIT 10.01(k)

 

ADVISORY AGREEMENT

 

among

 

NETS GLOBAL HORIZONS, LLC,

 

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

and

 

NUWAVE INVESTMENT MANAGEMENT LLC

 

Dated as of March 25, 2010

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

Table of Contents

 

 

Page

 

 

 

1.

Undertakings in Connection with Offering of Units

1

2.

Duties of the Trading Advisor

2

3.

Trading Advisor Independent

4

4.

Commodity Broker; Floor Brokers

4

5.

Allocation of Company Assets to Trading Advisor; Allocation of Receipts and
Charges

5

6.

Fees

6

7.

Term and Termination

7

8.

Right to Advise Others; Uniformity of Acts and Practices

7

9.

Speculative Position Limits

8

10.

Additional Undertakings by the Trading Advisor

8

11.

Representations and Warranties

8

12.

Entire Agreement

11

13.

Indemnification

11

14.

Assignment

13

15.

Amendment; Waiver

13

16.

Severability

13

17.

Notices

13

18.

Governing Law

14

19.

Consent to Jurisdiction

14

20.

Remedies

15

21.

Promotional Material

15

22.

Confidentiality

15

23.

Survival

15

24.

Counterparts

15

25.

Headings

15

 

Appendix A - List of Authorized Traders

A-1

 

 

Appendix B – List of Commodity Interests Traded by Trading Advisor

B-1

 

 

Appendix C - Commodity Trading Authority

C-1

 

 

Appendix D - Acknowledgment of Receipt of Disclosure Document

D-1

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”), made as of this 25th day of
March 2010, among NETS GLOBAL HORIZONS, LLC, a Delaware limited liability
company (the “Company”), BLACKROCK INVESTMENT MANAGEMENT LLC, a Delaware limited
liability company and the manager of the Company (the “Manager”), and NUWAVE
INVESTMENT MANAGEMENT LLC (the “Trading Advisor”);

 

W I T N E S S E T H:

 

WHEREAS, the Company trades, buys, sells or otherwise acquires, holds or
disposes of forward contracts, futures contracts for commodities, financial
instruments and currencies on United States and foreign exchanges, any rights
pertaining thereto and any options thereon or on physical commodities and
engages in all activities incident thereto (the foregoing forms of investment
being collectively referred to herein as “commodity interests”);

 

WHEREAS, the sole holder of interests in the Company as of the date hereof,
BlackRock Global Horizons I, LP (the “Fund”), is now offering Units of Limited
Partnership Interest in the Fund (“Units”) for sale to investors in an offering
exempt from registration under the Securities Act of 1933, as amended (the “1933
Act”), pursuant to Section 4(2) thereof and Rule 506 under Regulation D
promulgated thereunder, as described in the Fund’s Confidential Private
Placement Memorandum (the “Memorandum”) that has been filed with the Commodity
Futures Trading Commission (the “CFTC”) and the National Futures Association
(the “NFA”) pursuant to the Commodity Exchange Act, as amended (the “CEA”), the
commodity pool operator and commodity trading advisor regulations promulgated
under the CEA by the CFTC (the “Commodity Regulations”), and NFA
rules promulgated under the CEA (the “NFA Rules”);

 

WHEREAS, the Fund had previously sold Units publicly pursuant to an effective
registration under the 1933 Act.  Such public offering was discontinued in 1998,
and the Units now being offered are the same class of equity securities as the
outstanding Units;

 

WHEREAS, the Trading Advisor is engaged in the business of, among other things,
making trading decisions on behalf of investors in the purchase and sale of
certain commodity interests; and

 

WHEREAS, the Company desires the Trading Advisor, upon the terms and conditions
set forth herein, to act as a trading advisor for the Company and to make
commodity interests investment decisions for the Company with respect to the
Company’s assets from time to time, and the Trading Advisor desires to so act;

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 


1.                                       UNDERTAKINGS IN CONNECTION WITH
OFFERING OF UNITS.


 


(A)                                  UNDERTAKINGS BY THE TRADING ADVISOR.  THE
TRADING ADVISOR AGREES TO USE ITS BEST EFFORTS TO COOPERATE WITH THE FUND AND
THE MANAGER IN AMENDING THE MEMORANDUM, INCLUDING WITHOUT LIMITATION BY
PROVIDING, AS PROMPTLY AS MAY BE REASONABLY PRACTICABLE, ALL INFORMATION (IF
ANY) REGARDING THE TRADING ADVISOR AND ITS PRINCIPALS WHICH THE MANAGER

 

1

--------------------------------------------------------------------------------



 


REASONABLY BELIEVES TO BE NECESSARY OR ADVISABLE TO INCLUDE IN THE MEMORANDUM,
AS THE SAME MAY BE AMENDED FROM TIME TO TIME; PROVIDED, THAT NOTHING HEREIN
SHALL REQUIRE THE TRADING ADVISOR TO DISCLOSE ANY PROPRIETARY OR CONFIDENTIAL
INFORMATION RELATED TO ITS TRADING PROGRAMS, SYSTEMS OR STRATEGIES OR TO ITS
CLIENTS.


 


(B)                                 CERTAIN DEFINED TERMS.  AS USED IN THIS
AGREEMENT, THE TERM “PRINCIPAL” SHALL HAVE THE SAME MEANING GIVEN TO SUCH TERM
IN SECTION 4.10(E) OF THE COMMODITY REGULATIONS, AND THE TERM “AFFILIATE” SHALL
MEAN AN INDIVIDUAL OR ENTITY (INCLUDING A STOCKHOLDER, DIRECTOR, OFFICER,
EMPLOYEE, AGENT, OR PRINCIPAL) THAT DIRECTLY OR INDIRECTLY CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH ANY OTHER INDIVIDUAL OR ENTITY. 
OTHER TERMS USED BUT NOT DEFINED HEREIN HAVE THE MEANINGS ASCRIBED TO THEM IN
THE MEMORANDUM.


 


(C)                                  USE OF MEMORANDUM AND OTHER SOLICITATION
MATERIAL.  NEITHER THE TRADING ADVISOR, ITS PRINCIPALS NOR ANY OF ITS EMPLOYEES,
AFFILIATES OR AGENTS, THE EMPLOYEES, AFFILIATES OR AGENTS OF SUCH AFFILIATES, OR
THEIR RESPECTIVE SUCCESSORS OR ASSIGNS SHALL USE, PUBLISH, CIRCULATE OR
DISTRIBUTE THE MEMORANDUM (INCLUDING ANY AMENDMENT OR SUPPLEMENT THERETO) OR ANY
RELATED SOLICITATION MATERIAL NOR SHALL ANY OF THE FOREGOING ENGAGE IN ANY
MARKETING, SALES OR PROMOTIONAL ACTIVITIES IN CONNECTION WITH THE OFFERING OF
UNITS, EXCEPT AS MAY BE REQUESTED BY THE MANAGER AND AGREED TO BY THE TRADING
ADVISOR.


 


(D)                                 UPDATED PERFORMANCE INFORMATION.  AT ANY
TIME WHILE UNITS CONTINUE TO BE OFFERED AND SOLD, AT THE WRITTEN REQUEST OF THE
FUND OR THE MANAGER, THE TRADING ADVISOR, AT ITS OWN EXPENSE, SHALL PROMPTLY
PROVIDE THE FUND AND THE MANAGER WITH COMPLETE AND ACCURATE PERFORMANCE
INFORMATION (IN FORM AND SUBSTANCE CONSISTENT WITH SECTION 4.35 OF THE COMMODITY
REGULATIONS AND THE NFA RULES) REFLECTING THE ACTUAL PERFORMANCE OF THE ACCOUNTS
DIRECTED BY THE TRADING ADVISOR UP TO THE LATEST PRACTICABLE DATE (CONSISTENT
WITH SECTION 4.35 OF THE COMMODITY REGULATIONS) PRIOR TO THE DATE OF THE
MEMORANDUM AS AMENDED OR SUPPLEMENTED, TOGETHER WITH ANY REPORTS OR LETTERS
RELATING TO SUCH PERFORMANCE DATA RECEIVED FROM ACCOUNTANTS AND IN THE
POSSESSION OF THE TRADING ADVISOR.


 


(E)                                  ACCESS TO BOOKS AND RECORDS.  UPON
REASONABLE NOTICE TO THE TRADING ADVISOR, THE COMPANY OR THE MANAGER SHALL HAVE
THE RIGHT TO HAVE ACCESS TO THE TRADING ADVISOR’S OFFICES IN ORDER TO INSPECT
AND COPY SUCH BOOKS AND RECORDS DURING NORMAL BUSINESS HOURS AS MAY ENABLE THEM
TO VERIFY THE ACCURACY AND COMPLETENESS OF OR TO SUPPLEMENT AS NECESSARY THE
DATA FURNISHED BY THE TRADING ADVISOR PURSUANT TO SECTION L(D) OF THIS AGREEMENT
OR TO VERIFY COMPLIANCE WITH THE TERMS OF THIS AGREEMENT (SUBJECT TO SUCH
RESTRICTIONS AS THE TRADING ADVISOR MAY REASONABLY DEEM NECESSARY OR ADVISABLE
SO AS TO PRESERVE THE CONFIDENTIALITY OF PROPRIETARY INFORMATION CONCERNING SUCH
TRADING SYSTEMS, METHODS, MODELS, STRATEGIES AND FORMULAS AND OF THE IDENTITY OF
THE TRADING ADVISOR’S CLIENTS).


 


2.                                       DUTIES OF THE TRADING ADVISOR.


 


(A)                                  SPECULATIVE TRADING.  AS OF THE DATE OF
THIS AGREEMENT, THE TRADING ADVISOR ACTS AS A TRADING ADVISOR FOR THE COMPANY. 
THE TRADING ADVISOR AND THE COMPANY AGREE THAT IN ACTING AS TRADING ADVISOR FOR
THE COMPANY, THE TRADING ADVISOR SHALL UTILIZE ITS COMBINED FUTURES PORTFOLIO
(2X) PROGRAM (THE “PROGRAM”) AS DESCRIBED IN THE TRADING ADVISOR’S DISCLOSURE
DOCUMENT DATED SEPTEMBER 30, 2009 (THE “DISCLOSURE DOCUMENT”).  THE TRADING
ADVISOR MAY TRADE A DIFFERENT PORTFOLIO FOR THE COMPANY ONLY WITH THE CONSENT OF
THE MANAGER. 

 

2

--------------------------------------------------------------------------------


 


EXCEPT AS PROVIDED OTHERWISE IN THIS SECTION 2, THE TRADING ADVISOR SHALL HAVE
SOLE AND EXCLUSIVE AUTHORITY AND RESPONSIBILITY FOR DIRECTING THE INVESTMENT AND
REINVESTMENT OF THE COMPANY’S ASSETS UTILIZING THE PROGRAMS PURSUANT TO AND IN
ACCORDANCE WITH THE TRADING ADVISOR’S BEST JUDGMENT AND ITS APPROACH AS
DESCRIBED IN THE DISCLOSURE DOCUMENT, AND AS REFINED AND MODIFIED FROM TIME TO
TIME IN THE FUTURE IN ACCORDANCE HEREWITH, FOR THE PERIOD AND ON THE TERMS AND
CONDITIONS SET FORTH HEREIN.  ONLY THOSE INDIVIDUALS EMPLOYED BY THE TRADING
ADVISOR AND LISTED IN APPENDIX A, AS AMENDED FROM TIME TO TIME, ARE PERMITTED TO
IMPLEMENT TRADES FOR THE COMPANY.  NOTWITHSTANDING THE FOREGOING, THE COMPANY OR
THE MANAGER MAY OVERRIDE THE TRADING INSTRUCTIONS OF THE TRADING ADVISOR TO THE
EXTENT NECESSARY:  (I) TO FUND ANY DISTRIBUTIONS OR REDEMPTIONS OF UNITS TO BE
MADE BY THE FUND; (II) TO PAY THE COMPANY’S OR THE FUND’S EXPENSES; AND/OR
(III) TO COMPLY WITH SPECULATIVE POSITION LIMITS; PROVIDED THAT THE COMPANY AND
THE MANAGER SHALL PERMIT THE TRADING ADVISOR THREE DAYS IN WHICH TO LIQUIDATE
POSITIONS FOR THE PURPOSES SET FORTH IN CLAUSES (I)-(II) PRIOR TO EXERCISING ITS
OVERRIDE AUTHORITY.  THE TRADING ADVISOR WILL HAVE NO LIABILITY FOR THE RESULTS
OF ANY OF THE MANAGER’S INTERVENTIONS IN (I)-(II), ABOVE.


 

The Company and the Manager both specifically acknowledge that in agreeing to
direct the investment and reinvestment of the Company’s assets, the Trading
Advisor is not making any guarantee of profits or of protections against loss.

 

The Trading Advisor shall give the Company and the Manager prompt written notice
of any proposed material change in the Program or the manner in which trading
decisions are to be made or implemented and shall not make any such proposed
material change with respect to trading for the Company without having given the
Company and the Manager at least 30 days’ prior written notice of such change. 
The addition and/or deletion of commodity interests from the Company’s portfolio
managed by the Trading Advisor shall not be deemed a change in the Trading
Advisor’s trading approach and prior written notice to the Company or the
Manager shall not be required therefor, except as set forth in
section 2(b) below; provided that, with respect to the Company, the Trading
Advisor may trade a different trading program in directing the investment and
reinvestment of the Company’s assets only with the consent of the Manager.

 


(B)                                 LIST OF COMMODITY INTERESTS TRADED BY THE
TRADING ADVISOR.  THE TRADING ADVISOR SHALL PROVIDE THE COMPANY AND THE MANAGER
WITH A COMPLETE LIST OF COMMODITY INTERESTS WHICH IT INTENDS TO TRADE ON THE
COMPANY’S BEHALF.  ALL COMMODITY INTERESTS OTHER THAN REGULATED FUTURES
CONTRACTS AND OPTIONS ON REGULATED FUTURES CONTRACTS TRADED ON A QUALIFIED BOARD
OR EXCHANGE IN THE UNITED STATES SHALL BE LISTED ON APPENDIX B TO THIS
AGREEMENT.  THE ADDITION OF COMMODITY INTERESTS (OTHER THAN FORWARD CONTRACTS ON
FOREIGN CURRENCIES) TO THE COMPANY’S PORTFOLIO MANAGED BY THE TRADING ADVISOR AS
SET FORTH IN APPENDIX B TO THIS AGREEMENT SHALL REQUIRE PRIOR WRITTEN NOTICE TO
THE COMPANY OR THE MANAGER AND AN AMENDMENT TO APPENDIX B.


 


(C)                                  INVESTMENT OF ASSETS HELD IN SECURITIES AND
CASH.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE
COMPANY AND THE MANAGER, AND NOT THE TRADING ADVISOR, SHALL HAVE THE SOLE AND
EXCLUSIVE AUTHORITY AND RESPONSIBILITY WITH REGARD TO THE INVESTMENT,
MAINTENANCE AND MANAGEMENT OF THE COMPANY’S ASSETS OTHER THAN IN RESPECT OF THE
TRADING ADVISOR’S TRADING OF THE COMPANY’S ASSETS IN COMMODITY INTERESTS.

 

3

--------------------------------------------------------------------------------



 


(D)                                 TRADING AUTHORIZATION.  PRIOR TO THE
COMPANY’S ACCEPTANCE OF TRADING ADVICE FROM THE TRADING ADVISOR IN ACCORDANCE
WITH THIS AGREEMENT, THE COMPANY SHALL DELIVER TO THE TRADING ADVISOR A TRADING
AUTHORIZATION IN THE FORM OF APPENDIX C HERETO APPOINTING THE TRADING ADVISOR AS
AN AGENT OF THE COMPANY AND ATTORNEY-IN-FACT FOR SUCH PURPOSE.


 


(E)                                  DELIVERY OF DISCLOSURE DOCUMENTS.  THE
TRADING ADVISOR SHALL, DURING THE TERM OF THIS AGREEMENT, DELIVER TO THE COMPANY
COPIES OF ALL UPDATED DISCLOSURE DOCUMENTS FOR THE PROGRAM PROMPTLY FOLLOWING
PREPARATION OF SUCH DISCLOSURE DOCUMENTS, AND THE MANAGER ON BEHALF OF THE
COMPANY SHALL, IF REQUESTED, SIGN THE ACKNOWLEDGMENT OF RECEIPT OF DISCLOSURE
DOCUMENT IN THE FORM OF APPENDIX D HERETO, FOR THE INITIAL DISCLOSURE DOCUMENT
SO DELIVERED.


 


(F)                                    TRADE RECONCILIATIONS.  THE TRADING
ADVISOR ACKNOWLEDGES ITS OBLIGATION TO REVIEW ITS COMMODITY INTEREST POSITIONS
ON A DAILY BASIS AND TO NOTIFY THE COMPANY AND THE MANAGER PROMPTLY OF ANY
ERRORS COMMITTED BY THE TRADING ADVISOR OR ANY TRADE WHICH THE TRADING ADVISOR
BELIEVES WAS NOT EXECUTED IN ACCORDANCE WITH ITS INSTRUCTIONS AND WHICH CANNOT
BE PROMPTLY RESOLVED. THE TRADING ADVISOR WILL USE ITS OWN SYSTEMS TO EVALUATE
TRADE AND PORTFOLIO INFORMATION UNTIL IT RECEIVES THE NECESSARY INFORMATION FROM
THE COMPANY, UPON WHICH TIME THE TRADING ADVISOR WILL USE THE INFORMATION FROM
THE COMPANY TO EVALUATE THE TRADE AND PORTFOLIO INFORMATION.


 


(G)                                 TRADE INFORMATION.   THE TRADING ADVISOR
SHALL USE REASONABLE EFFORTS TO PROVIDE TRADE INFORMATION TO OMR SYSTEMS BY
ELECTRONIC FILE BY 4:30 P.M. ON THE DATE OF ANY TRADE MADE ON BEHALF OF THE
COMPANY.


 


3.                                       TRADING ADVISOR INDEPENDENT.  FOR ALL
PURPOSES OF THIS AGREEMENT, THE TRADING ADVISOR SHALL BE DEEMED TO BE AN
INDEPENDENT CONTRACTOR AND SHALL HAVE NO AUTHORITY TO ACT FOR OR REPRESENT THE
COMPANY IN ANY WAY AND SHALL NOT OTHERWISE BE DEEMED TO BE AN AGENT OF THE
COMPANY.  NOTHING CONTAINED HEREIN SHALL CREATE OR CONSTITUTE THE TRADING
ADVISOR AND ANY OTHER TRADING ADVISOR FOR THE COMPANY, THE FUND OR THE MANAGER
AS A MEMBER OF ANY PARTNERSHIP, JOINT VENTURE, ASSOCIATION, SYNDICATE,
UNINCORPORATED BUSINESS OR OTHER SEPARATE ENTITY, NOR SHALL THIS AGREEMENT BE
DEEMED TO CONFER ON ANY OF THEM ANY EXPRESS, IMPLIED, OR APPARENT AUTHORITY TO
INCUR ANY OBLIGATION OR LIABILITY ON BEHALF OF ANY OTHER.  THE PARTIES
ACKNOWLEDGE THAT THE TRADING ADVISOR HAS NOT BEEN AN ORGANIZER OR PROMOTER OF
THE FUND.


 


4.                                       COMMODITY BROKER; FLOOR BROKERS.


 


(A)                                  CLEARING OF ALL TRADES.  THE TRADING
ADVISOR SHALL CLEAR ORDERS FOR ALL COMMODITY INTEREST TRANSACTIONS FOR THE
COMPANY THROUGH SUCH COMMODITY BROKER OR BROKERS AS THE COMPANY SHALL DESIGNATE
FROM TIME TO TIME IN ITS SOLE DISCRETION (THE “CLEARING BROKER”).  THE TRADING
ADVISOR WILL NOT, WITHOUT THE CONSENT OF THE MANAGER, TRADE ON A “GIVE UP” BASIS
THROUGH FLOOR BROKERS NOT ASSOCIATED WITH THE CLEARING BROKER.  THE MANAGER WILL
REVIEW AND APPROVE OR DISAPPROVE ALL EXECUTING BROKERS PROPOSED BY THE TRADING
ADVISOR FOR THE COMPANY’S ACCOUNT.  THE MANAGER AGREES THAT IT WILL ONLY
DISAPPROVE A PROPOSED EXECUTING BROKER SUGGESTED BY THE TRADING ADVISOR FOR
CAUSE AND THAT, IF AN EXECUTING BROKER IS APPROVED, THE COMPANY WILL NOT HOLD
THE TRADING ADVISOR LIABLE FOR ANY ERROR OR BREACH OF CONTRACT BY ANY SUCH
EXECUTING BROKER, BARRING NEGLIGENCE, MISCONDUCT OR BAD FAITH ON THE PART OF THE
TRADING ADVISOR.  EVEN IF SUCH FLOOR BROKERS RECEIVE THE MANAGER’S CONSENT TO
EXECUTE TRADES ON BEHALF OF THE COMPANY, ALL SUCH TRADES WILL BE “GIVEN-UP” TO
BE CARRIED BY THE CLEARING BROKER.  THE TRADING ADVISOR SHALL

 

4

--------------------------------------------------------------------------------


 


RECEIVE COPIES OF ALL DAILY AND MONTHLY BROKERAGE STATEMENTS FOR THE COMPANY
DIRECTLY FROM THE CLEARING BROKER.


 

The parties acknowledge that the Trading Advisor has no authority or
responsibility for selecting a commodity broker or dealers or for the
negotiation of brokerage commission rates.  If necessary for the Trading Advisor
to trade pursuant to the Program, the Company shall provide adequate dealing
lines of credit for the Trading Advisor to place orders for spot and forward
currency contracts on behalf of the Company.

 


(B)                                 FORWARD TRADING.  ALL FORWARD TRADES FOR THE
COMPANY SHALL BE EXECUTED THROUGH THE FORWARD DEALER(S) (WHICH MAY BE AFFILIATES
OF THE MANAGER) DESIGNATED BY THE MANAGER, PROVIDED THAT AT THE REQUEST OF THE
TRADING ADVISOR, THE MANAGER MAY CONSENT TO SOME OTHER FORWARD TRADING
ARRANGEMENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  THE TRADING
ADVISOR SHALL USE SUCH OTHER BANKS OR DEALERS ONLY FOR WHAT THE TRADING ADVISOR,
IN GOOD FAITH, BELIEVES TO BE GOOD CAUSE.


 


(C)                                  FLOOR BROKERAGE.  NOTWITHSTANDING
SECTION 4(A) OF THIS AGREEMENT, THE TRADING ADVISOR MAY PLACE ORDERS FOR
COMMODITY INTEREST TRANSACTIONS FOR THE COMPANY THROUGH FLOOR BROKERS SELECTED
BY THE TRADING ADVISOR, AND APPROVED BY THE MANAGER, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD.  SUCH FLOOR BROKERS SHALL “GIVE UP” ALL TRADES ON BEHALF
THE COMPANY TO THE CLEARING BROKER FOR CLEARANCE.


 

The brokerage and floor commissions, “give-up” fees and other transaction costs
charged by any floor broker to effect Company transactions shall be subject to
the approval of the Manager, such approval not to be unreasonably withheld
provided that such fees and transaction costs are competitive with the Clearing
Broker’s standard rates.

 


5.                                       ALLOCATION OF COMPANY ASSETS TO TRADING
ADVISOR; ALLOCATION OF RECEIPTS AND CHARGES.


 


(A)                                  THE MANAGER HAS ALLOCATED A PORTION OF THE
FUND’S ASSETS TO THE COMPANY TO BE MANAGED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  THE MANAGER MAY, IN ITS SOLE DISCRETION, REALLOCATE FUND ASSETS BY
CONTRIBUTING TO OR WITHDRAWING AMOUNTS FROM THE COMPANY AS OF ANY MONTH-END.


 


(B)                                 GAINS AND RECEIPTS (E.G., TRADING PROFITS
AND, IN SOME INSTANCES, INTEREST INCOME) AND LOSSES AND CHARGES (E.G., TRADING
LOSSES, TRADING ADVISOR MANAGEMENT FEES, INCENTIVE FEES AND BROKERAGE
COMMISSIONS) SPECIFIC TO THE COMPANY SHALL BE ALLOCATED ENTIRELY TO THE
COMPANY.  GAINS AND RECEIPTS AND LOSSES AND CHARGES NOT SPECIFIC TO (I) THE
COMPANY OR (II) ANY OTHER COMPANY OR ACCOUNT HELD BY THE FUND AND MANAGED BY A
SPECIFIC TRADING ADVISOR, SHALL BE ALLOCATED AMONG ALL OF THE COMPANIES AND
ACCOUNTS OF THE FUND MANAGED BY THE DIFFERENT TRADING ADVISORS, INCLUDING THE
COMPANY, PRO RATA BASED ON THE BEGINNING OF MONTH VALUE OF EACH SUCH COMPANY AND
ACCOUNT AFTER REDUCTION FOR ACCOUNT SPECIFIC CHARGES.  THE VALUE OF THE COMPANY
AFTER TAKING INTO ACCOUNT ALL REALIZED AND UNREALIZED GAINS AND LOSSES IS THE
COMPANY’S “MARK-TO-MARKET VALUE.”


 


(C)                                  THE VALUE OF THE COMPANY DETERMINED BY
DEDUCTING FROM THE COMPANY’S MARK-TO-MARKET VALUE ALL CHARGES AND RESERVES
(INCLUDING BUT NOT LIMITED TO CERTAIN CHARGES

 

5

--------------------------------------------------------------------------------


 


SPECIFIC TO THE COMPANY, THE COMPANY’S PRO RATA SHARE OF FUND DISTRIBUTION FEES,
TRANSFER AGENT FEES, ADMINISTRATOR’S FEES, BROKERAGE COMMISSIONS AND THE
MANAGER’S SPONSOR FEE) EXCEPT ANY CHARGES OR ACCRUALS FOR THE FEES PROVIDED FOR
IN SECTION 6 IS THE COMPANY’S “NET ASSET VALUE BEFORE FEES.”


 


6.                                       FEES.


 


(A)                                  MANAGEMENT FEE.  BY APPROXIMATELY TEN
BUSINESS DAYS OF EACH CALENDAR MONTH-END, THE COMPANY WILL PAY THE TRADING
ADVISOR A MANAGEMENT FEE EQUAL TO [         ]* OF THE COMPANY’S MONTH-END NET
ASSET VALUE BEFORE FEES.  THE RESULTING BALANCE AFTER PAYMENT OF THE MANAGEMENT
FEE IS THE COMPANY’S “POST MF NET ASSET VALUE.”  THE COMPANY’S BALANCE AFTER ANY
FURTHER REDUCTION FOR THE INCENTIVE FEE PROVIDED FOR IN SECTION 6(B) IS THE
COMPANY’S “NET ASSET VALUE.”


 


(B)                                 INCENTIVE FEE.


 


(I)                                             THE COMPANY WILL PAY TO THE
TRADING ADVISOR, [                ]* (“INCENTIVE FEE CALCULATION DATE”), AN
INCENTIVE FEE EQUAL TO [     ]* OF ANY NEW TRADING PROFIT RECOGNIZED BY THE
COMPANY AS OF SUCH INCENTIVE FEE CALCULATION DATE.


 


(II)                                          SUBJECT TO THE ADJUSTMENTS
CONTEMPLATED BELOW, NEW TRADING PROFIT EQUALS ANY INCREASE IN THE MARK-TO-MARKET
VALUE OF THE COMPANY AS OF THE CURRENT INCENTIVE FEE CALCULATION DATE OVER THE
HIGH WATER MARK ATTRIBUTABLE TO THE COMPANY.  [                ]*.


 


(III)                                       THE HIGH WATER MARK ATTRIBUTABLE TO
THE COMPANY SHALL BE EQUAL TO THE HIGHEST NET ASSET VALUE OF THE COMPANY (FOR
AVOIDANCE OF DOUBT, AFTER REDUCTION FOR THE INCENTIVE FEE THEN PAID), AS OF ANY
PRECEDING INCENTIVE FEE CALCULATION DATE.  THE HIGH WATER MARK SHALL BE
INCREASED DOLLAR-FOR-DOLLAR BY ANY CAPITAL ALLOCATED TO THE COMPANY AND
DECREASED PROPORTIONATELY WHEN CAPITAL IS REALLOCATED AWAY FROM THE COMPANY
(OTHER THAN TO PAY EXPENSES).  THE PROPORTIONATE REDUCTION MADE AS A RESULT OF A
REALLOCATION SHALL BE CALCULATED BY MULTIPLYING THE HIGH WATER MARK IN EFFECT
IMMEDIATELY PRIOR TO SUCH REALLOCATION BY THE FRACTION THE NUMERATOR OF WHICH IS
THE NET ASSET VALUE OF THE COMPANY IMMEDIATELY FOLLOWING SUCH REALLOCATION AND
THE DENOMINATOR OF WHICH IS THE NET ASSET VALUE OF THE COMPANY IMMEDIATELY
BEFORE SUCH REALLOCATION.


 


(IV)                                      IF AN INCENTIVE FEE IS PAID AS OF AN
INCENTIVE FEE CALCULATION DATE, THE HIGH WATER MARK IS RESET TO THE NET ASSET
VALUE OF THE COMPANY IMMEDIATELY FOLLOWING SUCH PAYMENT.


 


(V)                                         WHEN THERE IS AN ACCRUED INCENTIVE
FEE AT THE TIME ANY REALLOCATION FROM THE COMPANY IS MADE, THE INCENTIVE FEE
ATTRIBUTABLE TO SUCH REALLOCATION WILL BE PAID.  SUCH INCENTIVE FEE SHALL BE
DETERMINED BY MULTIPLYING THE INCENTIVE FEE THAT WOULD HAVE BEEN PAID HAD THE
DATE OF THE REALLOCATION BEEN AN INCENTIVE FEE CALCULATION DATE BY THE FRACTION
THE NUMERATOR OF WHICH IS THE AMOUNT OF THE REALLOCATION AND THE DENOMINATOR OF
WHICH IS THE POST

 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.

 

6

--------------------------------------------------------------------------------



 


MF NET ASSET VALUE OF THE COMPANY IMMEDIATELY PRIOR TO THE REALLOCATION, IN EACH
CASE PRIOR TO REDUCTION FOR THE ACCRUED INCENTIVE FEE.  SUCH INCENTIVE FEE WILL
BE PAID FROM AND REDUCE THE AMOUNT OF THE REALLOCATION.


 


(VI)                                      INTEREST INCOME SHALL NOT BE INCLUDED
IN ANY OF THE FOREGOING CALCULATIONS.  FOR THE AVOIDANCE OF DOUBT, NO INCENTIVE
FEE SHALL BE PAYABLE ON ANY INTEREST INCOME EARNED BY THE COMPANY.


 


(VII)                                   TERMINATION OF THIS AGREEMENT SHALL BE
TREATED AS AN INCENTIVE FEE CALCULATION DATE.


 


7.                                       TERM AND TERMINATION.


 


(A)                                  TERM AND RENEWAL.  THIS AGREEMENT SHALL
CONTINUE IN EFFECT UNTIL DECEMBER 31, 2010.  THEREAFTER, THIS AGREEMENT SHALL BE
AUTOMATICALLY RENEWED FOR SUCCESSIVE ONE-YEAR PERIODS, ON THE SAME TERMS, UNLESS
TERMINATED BY EITHER THE TRADING ADVISOR OR THE COMPANY UPON 90 DAYS’ NOTICE TO
THE OTHER PARTY.


 


(B)                                 TERMINATION.  NOTWITHSTANDING
SECTION 7(A) HEREOF, THIS AGREEMENT SHALL TERMINATE:


 


(I)                                             IMMEDIATELY IF THE COMPANY SHALL
TERMINATE AND BE DISSOLVED IN ACCORDANCE WITH THE LIMITED LIABILITY COMPANY
AGREEMENT OR OTHERWISE;


 


(II)                                          AT THE DISCRETION OF THE MANAGER
AS OF THE END OF ANY MONTH;


 


(III)                                       AT THE DISCRETION OF THE TRADING
ADVISOR, AS OF THE FOLLOWING MONTH-END, SHOULD ANY OF THE FOLLOWING OCCUR: 
(1) THE ASSETS MANAGED BY THE TRADING ADVISOR DECREASE TO LESS THAN $5,000,000
AT THE CLOSE OF BUSINESS ON ANY DAY; OR (2) THE TRADING ADVISOR HAS DETERMINED
TO CEASE MANAGING ANY CUSTOMER ACCOUNTS PURSUANT TO THE PROGRAM; OR


 


(IV)                                      AT THE DISCRETION OF THE TRADING
ADVISOR AS OF THE END OF ANY MONTH UPON 90 DAYS’ PRIOR WRITTEN NOTICE TO THE
MANAGER.


 


8.                                       RIGHT TO ADVISE OTHERS; UNIFORMITY OF
ACTS AND PRACTICES.


 


(A)                                  DURING THE TERM OF THIS AGREEMENT, THE
TRADING ADVISOR AND ITS AFFILIATES SHALL BE FREE TO ADVISE OTHER INVESTORS AS TO
THE PURCHASE AND SALE OF COMMODITY INTERESTS, TO MANAGE AND TRADE OTHER
INVESTORS’ COMMODITY INTERESTS ACCOUNTS AND TO TRADE FOR AND ON BEHALF OF THEIR
OWN PROPRIETARY COMMODITY INTERESTS ACCOUNTS.  HOWEVER, UNDER NO CIRCUMSTANCES
SHALL THE TRADING ADVISOR OR ANY OF ITS AFFILIATES FAVOR ANY COMMODITY INTERESTS
ACCOUNT DIRECTED BY ANY OF THEM (REGARDLESS OF THE DATE ON WHICH THEY BEGAN OR
SHALL BEGIN TO DIRECT SUCH ACCOUNT) OVER THE COMPANY’S ACCOUNT, GIVING DUE
CONSIDERATION TO THE TRADING PROGRAM WHICH THE MANAGER HAS REQUESTED THE TRADING
ADVISOR TO TRADE ON BEHALF OF THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT, THE
TRADING ADVISOR AND ITS AFFILIATES SHALL NOT BE DEEMED TO BE FAVORING ANOTHER
COMMODITY INTERESTS ACCOUNT OVER THE COMPANY’S ACCOUNT IF THE TRADING ADVISOR OR
ITS AFFILIATES, IN ACCORDANCE WITH SPECIFIC INSTRUCTIONS OF THE OWNER OF SUCH
ACCOUNT, TRADE SUCH ACCOUNT AT A DEGREE OF LEVERAGE, FEE STRUCTURE, OR IN
ACCORDANCE WITH TRADING POLICIES WHICH SHALL BE DIFFERENT FROM THAT WHICH SHALL
NORMALLY BE APPLIED TO SUBSTANTIALLY ALL OF THE TRADING ADVISOR’S OTHER

 

7

--------------------------------------------------------------------------------



 


ACCOUNTS OR IF THE TRADING ADVISOR OR ITS AFFILIATES, IN ACCORDANCE WITH THE
TRADING ADVISOR’S MONEY MANAGEMENT PRINCIPLES, SHALL NOT TRADE CERTAIN COMMODITY
INTERESTS CONTRACTS FOR AN ACCOUNT BASED ON THE AMOUNT OF EQUITY IN SUCH
ACCOUNT.


 


(B)                                 THE TRADING ADVISOR UNDERSTANDS AND AGREES
THAT IT AND ITS AFFILIATES SHALL HAVE A FIDUCIARY RESPONSIBILITY TO THE COMPANY
UNDER THIS AGREEMENT.


 


(C)                                  AT THE REQUEST OF THE COMPANY, THE TRADING
ADVISOR AND ITS AFFILIATES SHALL PROMPTLY MAKE AVAILABLE TO THE COMPANY (IF
AVAILABLE TO IT WITHOUT UNREASONABLE EFFORTS) COPIES OF THE NORMAL DAILY,
MONTHLY, QUARTERLY AND ANNUAL, AS THE CASE MAY BE, WRITTEN REPORTS REFLECTING
THE PERFORMANCE OF ALL COMMODITY POOL ACCOUNTS ADVISED, MANAGED, OWNED OR
CONTROLLED BY THE TRADING ADVISOR OR ITS AFFILIATES REQUIRED TO BE DELIVERED TO
POOL PARTICIPANTS PURSUANT TO THE CEA AND SIMILAR WRITTEN INFORMATION, INCLUDING
MONTHLY ACCOUNT STATEMENTS, REFLECTING THE PERFORMANCE OF ALL OTHER COMMODITY
INTEREST ACCOUNTS ADVISED, MANAGED, OWNED OR CONTROLLED BY THE TRADING ADVISOR
OR ITS AFFILIATES, WITH RESPECT TO WHICH ACCOUNT REPORTS SHALL NOT BE REQUIRED
TO BE DELIVERED TO THE OWNERS THEREOF PURSUANT TO THE CEA (SUBJECT TO THE NEED
TO PRESERVE THE CONFIDENTIALITY OF PROPRIETARY INFORMATION CONCERNING THE
TRADING ADVISOR’S TRADING SYSTEMS, METHODS, MODELS, STRATEGIES AND FORMULAS AND
THE IDENTITY OF THE TRADING ADVISOR’S CLIENTS).  AT THE REQUEST OF THE COMPANY,
THE TRADING ADVISOR OR ITS AFFILIATES SHALL PROMPTLY DELIVER TO THE COMPANY A
SATISFACTORY WRITTEN EXPLANATION, IN THE JUDGMENT OF THE COMPANY, OF THE
DIFFERENCES, IF ANY, IN THE PERFORMANCE BETWEEN THE COMPANY’S ACCOUNT AND SUCH
OTHER COMMODITY INTEREST ACCOUNTS TRADED UTILIZING THE SAME PROGRAM OR PORTFOLIO
(SUBJECT TO THE NEED TO PRESERVE THE CONFIDENTIALITY OF PROPRIETARY INFORMATION
CONCERNING THE TRADING ADVISOR’S TRADING SYSTEMS, METHODS, MODELS, STRATEGIES
AND FORMULAS AND THE IDENTITY OF THE TRADING ADVISOR’S CLIENTS).


 


9.                                       SPECULATIVE POSITION LIMITS.  IF THE
TRADING ADVISOR (EITHER ALONE OR AGGREGATED WITH THE POSITIONS OF ANY OTHER
PERSON IF SUCH AGGREGATION SHALL BE REQUIRED BY THE CEA, THE CFTC OR ANY OTHER
REGULATORY AUTHORITY HAVING JURISDICTION) SHALL EXCEED OR BE ABOUT TO EXCEED
APPLICABLE LIMITS IN ANY COMMODITY INTEREST TRADED FOR THE COMPANY, THE TRADING
ADVISOR SHALL IMMEDIATELY TAKE SUCH ACTION AS THE TRADING ADVISOR MAY DEEM FAIR
AND EQUITABLE TO COMPLY WITH THE LIMITS, AND SHALL IMMEDIATELY DELIVER TO THE
COMPANY A WRITTEN EXPLANATION OF THE ACTION TAKEN TO COMPLY WITH SUCH LIMITS. 
IF SUCH LIMITS ARE EXCEEDED BY THE COMPANY, THE MANAGER MAY REQUIRE THE TRADING
ADVISOR TO LIQUIDATE POSITIONS AS REQUIRED.


 


10.                                 ADDITIONAL UNDERTAKINGS BY THE TRADING
ADVISOR.  NEITHER THE TRADING ADVISOR NOR ITS EMPLOYEES, AFFILIATES OR AGENTS,
THE STOCKHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, PRINCIPALS, AFFILIATES OR
AGENTS OF SUCH AFFILIATES, OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS SHALL: 
(A) USE OR DISTRIBUTE FOR ANY PURPOSE WHATSOEVER ANY LIST CONTAINING THE NAMES
AND/OR RESIDENTIAL ADDRESSES OF AND/OR OTHER INFORMATION ABOUT THE LIMITED
PARTNERS OF THE FUND; NOR (B) KNOWINGLY AND DIRECTLY SOLICIT ANY LIMITED PARTNER
OF THE FUND FOR ANY BUSINESS PURPOSE WHATSOEVER (UNLESS SUCH LIMITED PARTNER IS
ALREADY A CLIENT OF THE TRADING ADVISOR).


 


11.                                 REPRESENTATIONS AND WARRANTIES.


 


(A)                                  THE TRADING ADVISOR HEREBY REPRESENTS AND
WARRANTS TO THE OTHER PARTIES AS FOLLOWS:

 

8

--------------------------------------------------------------------------------


 


(I)                                             THE TRADING ADVISOR IS AN ENTITY
DULY ORGANIZED AND VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION AND IN GOOD STANDING IN EACH OTHER JURISDICTION
IN WHICH THE NATURE OR CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION AND
THE FAILURE TO BE DULY QUALIFIED WOULD MATERIALLY AFFECT THE TRADING ADVISOR’S
ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT. THE TRADING ADVISOR HAS
FULL CORPORATE, PARTNERSHIP OR LIMITED LIABILITY COMPANY (AS THE CASE MAY BE)
POWER AND AUTHORITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(II)                                          THIS AGREEMENT HAS BEEN DULY AND
VALIDLY AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF THE TRADING ADVISOR AND
CONSTITUTES A VALID, BINDING AND ENFORCEABLE AGREEMENT OF THE TRADING ADVISOR IN
ACCORDANCE WITH ITS TERMS.


 


(III)                                       THE TRADING ADVISOR HAS ALL
GOVERNMENTAL, REGULATORY AND COMMODITY EXCHANGE LICENSES AND APPROVALS AND HAS
EFFECTED ALL FILINGS AND REGISTRATIONS WITH GOVERNMENTAL AND REGULATORY AGENCIES
REQUIRED TO CONDUCT ITS BUSINESS AND TO ACT AS DESCRIBED HEREIN OR REQUIRED TO
PERFORM ITS OBLIGATIONS HEREUNDER (INCLUDING, WITHOUT LIMITATION, REGISTRATION
OF THE TRADING ADVISOR AS A COMMODITY TRADING ADVISOR UNDER THE CEA, AND
MEMBERSHIP OF THE TRADING ADVISOR AS A COMMODITY TRADING ADVISOR IN NFA), AND
THE PERFORMANCE OF SUCH OBLIGATION WILL NOT VIOLATE OR RESULT IN A BREACH OF ANY
PROVISION OF THE TRADING ADVISOR’S CERTIFICATE OF FORMATION, LIMITED LIABILITY
COMPANY AGREEMENT, OR ANY AGREEMENT, INSTRUMENT, ORDER, LAW OR REGULATION
BINDING ON THE TRADING ADVISOR.  THE PRINCIPALS OF THE TRADING ADVISOR ARE DULY
LISTED AS SUCH ON ITS COMMODITY TRADING ADVISOR FORM 7-R REGISTRATION.


 


(IV)                                      ASSUMING THE ACCURACY OF THE MANAGER’S
REPRESENTATION IN SUBSECTION 11(B)(VII) BELOW, MANAGEMENT BY THE TRADING ADVISOR
OF AN ACCOUNT FOR THE COMPANY IN ACCORDANCE WITH THE TERMS HEREOF WILL NOT
REQUIRE ANY REGISTRATION UNDER, OR VIOLATE ANY OF THE PROVISIONS OF, THE
INVESTMENT ADVISERS ACT OF 1940 (ASSUMING THAT THE COMPANY IS NOT AN “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED
(THE “COMPANY ACT”)).


 


(V)                                         THE TRADING ADVISOR’S IMPLEMENTATION
OF ITS TRADING PROGRAM ON BEHALF OF THE COMPANY WILL NOT INFRINGE ANY OTHER
PERSON’S COPYRIGHTS, TRADEMARK OR OTHER PROPERTY RIGHTS.


 


(VI)                                      THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE INCURRENCE OF THE OBLIGATIONS HEREIN SET FORTH AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN WILL NOT CONSTITUTE A
BREACH OF, OR DEFAULT UNDER, ANY INSTRUMENT BY WHICH THE TRADING ADVISOR IS
BOUND OR ANY ORDER, RULE OR REGULATION APPLICATION TO THE TRADING ADVISOR OF ANY
COURT OR ANY GOVERNMENTAL BODY OR ADMINISTRATIVE AGENCY HAVING JURISDICTION OVER
THE TRADING ADVISOR.


 


(VII)                                   OTHER THAN AS MAY HAVE BEEN DISCLOSED IN
WRITING TO THE MANAGER BY THE TRADING ADVISOR, THERE IS NOT PENDING, OR TO THE
BEST OF THE TRADING ADVISOR’S KNOWLEDGE THREATENED, ANY ACTION, SUIT OR
PROCEEDING BEFORE OR BY ANY COURT OR OTHER GOVERNMENTAL BODY TO WHICH THE
TRADING ADVISOR IS A PARTY, OR TO WHICH ANY OF THE ASSETS OF THE TRADING ADVISOR
IS SUBJECT, WHICH MIGHT REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE
CHANGE IN THE CONDITION, FINANCIAL OR OTHERWISE, BUSINESS OR PROSPECTS OF THE
TRADING ADVISOR.  THE TRADING ADVISOR HAS NOT RECEIVED ANY NOTICE OF AN
INVESTIGATION OR WARNING LETTER FROM NFA OR CFTC REGARDING NON-COMPLIANCE BY THE
TRADING ADVISOR WITH THE CEA OR THE REGULATIONS THEREUNDER.

 

9

--------------------------------------------------------------------------------



 


(B)                                 THE MANAGER HEREBY REPRESENTS AND WARRANTS
TO THE OTHER PARTIES AS FOLLOWS:


 


(I)                                             THE MANAGER IS DULY ORGANIZED
AND VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
FORMATION AND IN GOOD STANDING UNDER THE LAWS OF EACH OTHER JURISDICTION IN
WHICH THE NATURE OR CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION AND THE
FAILURE TO SO QUALIFY WOULD MATERIALLY ADVERSELY AFFECT THE MANAGER’S ABILITY TO
PERFORM ITS OBLIGATIONS HEREUNDER.


 


(II)                                          THE MANAGER HAS THE POWER AND
AUTHORITY UNDER APPLICABLE LAW TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(III)                                       THIS AGREEMENT HAS BEEN DULY AND
VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY THE MANAGER AND CONSTITUTES A
LEGAL, VALID AND BINDING AGREEMENT OF THE MANAGER ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS.


 


(IV)                                      THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE INCURRENCE OF THE OBLIGATIONS SET FORTH HEREIN AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN WILL NOT CONSTITUTE A
BREACH OF, OR DEFAULT UNDER, ANY INSTRUMENT BY WHICH THE MANAGER IS BOUND OR ANY
ORDER, RULE OR REGULATION APPLICABLE TO THE MANAGER OF ANY COURT OR ANY
GOVERNMENTAL BODY OR ADMINISTRATIVE AGENCY HAVING JURISDICTION OVER THE MANAGER.


 


(V)                                         THERE IS NOT PENDING, OR, TO THE
BEST OF THE MANAGER’S KNOWLEDGE THREATENED, ANY ACTION, SUIT OR PROCEEDING
BEFORE OR BY ANY COURT OR OTHER GOVERNMENTAL BODY TO WHICH THE MANAGER IS A
PARTY, OR TO WHICH ANY OF THE ASSETS OF THE MANAGER IS SUBJECT, WHICH MIGHT
REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE CONDITION
(FINANCIAL OR OTHERWISE), BUSINESS OR PROSPECTS OF THE MANAGER OR IS REQUIRED TO
BE DISCLOSED PURSUANT TO APPLICABLE CFTC REGULATIONS.


 


(VI)                                      THE MANAGER HAS ALL GOVERNMENTAL,
REGULATORY AND COMMODITY EXCHANGE APPROVALS AND LICENSES, AND HAS EFFECTED ALL
FILINGS AND REGISTRATIONS WITH GOVERNMENTAL AGENCIES REQUIRED TO CONDUCT ITS
BUSINESS AND TO ACT AS DESCRIBED HEREIN OR REQUIRED TO PERFORM ITS OBLIGATIONS
HEREUNDER (INCLUDING, WITHOUT LIMITATION, REGISTRATION AS A COMMODITY POOL
OPERATOR UNDER THE CEA AND MEMBERSHIP IN NFA AS A COMMODITY POOL OPERATOR), AND
THE PERFORMANCE OF SUCH OBLIGATIONS WILL NOT CONTRAVENE OR RESULT IN A BREACH OF
ANY PROVISION OF ITS CERTIFICATE OF FORMATION, LIMITED LIABILITY COMPANY
AGREEMENT, OR ANY AGREEMENT, ORDER, LAW OR REGULATION BINDING UPON IT.  THE
PRINCIPALS OF THE MANAGER ARE DULY REGISTERED AS SUCH ON THE MANAGER’S COMMODITY
POOL OPERATOR FORM 7-R REGISTRATION.


 


(VII)                                   THE COMPANY IS NOT AN “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE COMPANY ACT.


 


(C)                                  THE COMPANY REPRESENTS AND WARRANTS TO THE
OTHER PARTIES AS FOLLOWS:


 


(I)                                             THE COMPANY IS DULY ORGANIZED
AND VALIDLY EXISTING AND IN GOOD STANDING AS A LIMITED LIABILITY COMPANY UNDER
THE LAWS OF THE STATE OF DELAWARE AND IN GOOD STANDING UNDER THE LAWS OF EACH
OTHER JURISDICTION IN WHICH THE NATURE OR CONDUCT OF ITS BUSINESS

 

10

--------------------------------------------------------------------------------


 


REQUIRES SUCH QUALIFICATION AND THE FAILURE TO SO QUALIFY WOULD MATERIALLY
ADVERSELY AFFECT THE COMPANY’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(II)                                          THE COMPANY HAS THE LIMITED
LIABILITY COMPANY POWER AND AUTHORITY UNDER APPLICABLE LAW TO PERFORM ITS
OBLIGATIONS HEREUNDER.


 


(III)                                       THIS AGREEMENT HAS BEEN DULY AND
VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A
LEGAL, VALID AND BINDING AGREEMENT OF THE COMPANY ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS.


 


(IV)                                      THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE INCURRENCE OF THE OBLIGATIONS SET FORTH HEREIN AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN WILL NOT CONSTITUTE A
BREACH OF, OR DEFAULT UNDER, ANY INSTRUMENT BY WHICH THE COMPANY IS BOUND OR ANY
ORDER, RULE OR REGULATION APPLICABLE TO THE COMPANY OF ANY COURT OR ANY
GOVERNMENTAL BODY OR ADMINISTRATIVE AGENCY HAVING JURISDICTION OVER THE COMPANY.


 


(V)                                         THERE IS NOT PENDING, OR, TO THE
BEST OF THE COMPANY’S KNOWLEDGE, THREATENED, ANY ACTION, SUIT OR PROCEEDING
BEFORE OR BY ANY COURT OR OTHER GOVERNMENTAL BODY TO WHICH THE COMPANY IS A
PARTY, OR TO WHICH ANY OF THE ASSETS OF THE COMPANY IS SUBJECT, WHICH MIGHT
REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE CONDITION
(FINANCIAL OR OTHERWISE), BUSINESS OR PROSPECTS OF THE COMPANY OR WHICH IS
REQUIRED TO BE DISCLOSED PURSUANT TO APPLICABLE CFTC REGULATIONS.


 


(VI)                                      THE COMPANY HAS ALL GOVERNMENTAL,
REGULATORY AND COMMODITY EXCHANGE APPROVALS AND LICENSES, AND HAS EFFECTED ALL
FILINGS AND REGISTRATIONS WITH GOVERNMENTAL AGENCIES REQUIRED TO CONDUCT ITS
BUSINESS AND TO ACT AS DESCRIBED HEREIN OR REQUIRED TO PERFORM ITS OBLIGATIONS
HEREUNDER AND THE PERFORMANCE OF SUCH OBLIGATIONS WILL NOT CONTRAVENE OR RESULT
IN A BREACH OF ANY PROVISION OF ITS CERTIFICATE OF FORMATION, LIMITED LIABILITY
COMPANY AGREEMENT OR ANY OTHER AGREEMENT, ORDER, LAW OR REGULATION BINDING UPON
IT.


 


(D)                                 THE FOREGOING REPRESENTATIONS AND WARRANTIES
SHALL BE CONTINUING DURING THE ENTIRE TERM OF THIS AGREEMENT AND, IF AT ANY
TIME, ANY EVENT SHALL OCCUR WHICH WOULD MAKE ANY OF THE FOREGOING
REPRESENTATIONS AND WARRANTIES OF ANY PARTY NO LONGER TRUE AND ACCURATE, SUCH
PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTIES.


 


12.                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
MATTERS REFERRED TO HEREIN, AND NO OTHER AGREEMENT, VERBAL OR OTHERWISE, SHALL
BE BINDING AS BETWEEN THE PARTIES UNLESS IT SHALL BE IN WRITING AND SIGNED BY
THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.


 


13.                                 INDEMNIFICATION.


 


(A)                                  THE COMPANY SHALL INDEMNIFY, DEFEND AND
HOLD HARMLESS THE TRADING ADVISOR AND ITS AFFILIATES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES AND CONTROLLING PERSONS FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES (JOINT AND SEVERAL),
COSTS AND EXPENSES (INCLUDING ANY INVESTIGATORY, LEGAL AND OTHER EXPENSES
INCURRED IN CONNECTION WITH, AND ANY AMOUNTS PAID IN, ANY SETTLEMENT; PROVIDED
THAT THE COMPANY SHALL HAVE APPROVED SUCH SETTLEMENT) RESULTING FROM A DEMAND,
CLAIM, LAWSUIT, ACTION OR PROCEEDING RELATING

 

11

--------------------------------------------------------------------------------



 


TO ANY OF SUCH PERSON’S ACTIONS OR CAPACITIES RELATING TO THE BUSINESS OR
ACTIVITIES OF THE COMPANY PURSUANT TO THIS AGREEMENT; PROVIDED THAT THE CONDUCT
OF SUCH PERSON WHICH WAS THE SUBJECT OF THE DEMAND, CLAIM, LAWSUIT, ACTION OR
PROCEEDING DID NOT CONSTITUTE NEGLIGENCE, MISCONDUCT OR A BREACH OF THIS
AGREEMENT OR OF ANY FIDUCIARY OBLIGATION TO THE COMPANY AND WAS DONE IN GOOD
FAITH AND IN A MANNER SUCH PERSON REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED
TO, THE BEST INTERESTS OF THE COMPANY.  THE TERMINATION OF ANY DEMAND, CLAIM,
LAWSUIT, ACTION OR PROCEEDING BY SETTLEMENT SHALL NOT, IN ITSELF, CREATE A
PRESUMPTION THAT THE CONDUCT IN QUESTION WAS NOT UNDERTAKEN IN GOOD FAITH AND IN
A MANNER REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED TO, THE BEST INTERESTS OF
THE COMPANY.


 


(B)                                 THE TRADING ADVISOR SHALL INDEMNIFY, DEFEND
AND HOLD HARMLESS THE COMPANY AND ITS AFFILIATES AND THEIR DIRECTORS, OFFICERS,
SHAREHOLDERS, EMPLOYEES AND CONTROLLING PERSONS FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES (JOINT AND SEVERAL), COSTS AND EXPENSES
(INCLUDING ANY REASONABLE INVESTIGATORY, LEGAL AND OTHER EXPENSES INCURRED IN
CONNECTION WITH, AND ANY AMOUNTS PAID IN, ANY SETTLEMENT; PROVIDED THAT THE
TRADING ADVISOR SHALL HAVE APPROVED SUCH SETTLEMENT) RESULTING FROM A DEMAND,
CLAIM, LAWSUIT, ACTION OR PROCEEDING RELATING TO ANY ACTION OR OMISSION OF THE
TRADING ADVISOR OR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS OR EMPLOYEES
RELATING TO THE BUSINESS OR ACTIVITIES OF SUCH PERSON UNDER THIS AGREEMENT OR
RELATING TO THE MANAGEMENT OF AN ACCOUNT OF THE COMPANY PROVIDED:  THE ACTION OR
OMISSION OF SUCH PERSON WHICH WAS THE SUBJECT OF THE DEMAND, CLAIM, LAWSUIT,
ACTION OR PROCEEDING CONSTITUTED NEGLIGENCE OR MISCONDUCT OR A BREACH OF THIS
AGREEMENT OR WAS AN ACTION OR OMISSION TAKEN OTHERWISE THAN IN GOOD FAITH AND IN
A MANNER REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED TO, THE BEST INTERESTS OF
THE COMPANY.


 


(C)                                  THE TRADING ADVISOR, ITS OFFICERS,
DIRECTORS, EMPLOYEES AND SHAREHOLDERS SHALL NOT BE LIABLE TO THE COMPANY, THE
MANAGER, AND ITS OR THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS OR MEMBERS
OR TO ANY OF THEIR SUCCESSORS OR ASSIGNS EXCEPT BY REASON OF ACTS OR OMISSIONS
IN CONTRAVENTION OF THE EXPRESS TERMS OF THIS AGREEMENT, OR DUE TO THEIR
INTENTIONAL MISCONDUCT OR NEGLIGENCE, OR BY REASON OF NOT HAVING ACTED IN GOOD
FAITH AND IN THE REASONABLE BELIEF THAT SUCH ACTIONS OR OMISSIONS WERE IN, OR
NOT OPPOSED TO, THE BEST INTERESTS OF THE COMPANY.


 


(D)                                 THE FOREGOING AGREEMENTS OF INDEMNITY SHALL
BE IN ADDITION TO, AND SHALL IN NO RESPECT LIMIT OR RESTRICT, ANY OTHER REMEDIES
WHICH MAY BE AVAILABLE TO AN INDEMNIFIED PARTY.


 


(E)                                  ANY INDEMNIFICATION REQUIRED BY THIS
SECTION 13 UNLESS ORDERED OR EXPRESSLY PERMITTED BY A COURT, SHALL BE MADE BY
THE INDEMNIFYING PARTY ONLY UPON A DETERMINATION BY INDEPENDENT LEGAL COUNSEL
MUTUALLY AGREEABLE TO THE PARTIES HERETO IN A WRITTEN OPINION THAT THE CONDUCT
WHICH IS THE SUBJECT OF THE CLAIM, DEMAND, LAWSUIT, ACTION OR PROCEEDING WITH
RESPECT TO WHICH INDEMNIFICATION IS SOUGHT MEETS THE APPLICABLE STANDARD SET
FORTH IN THIS SECTION 13.


 


(F)                                    IN THE EVENT THAT A PERSON ENTITLED TO
INDEMNIFICATION UNDER THIS SECTION 13 IS MADE A PARTY TO AN ACTION, SUIT OR
PROCEEDING ALLEGING BOTH MATTERS FOR WHICH INDEMNIFICATION MAY BE DUE HEREUNDER
AND MATTERS FOR WHICH INDEMNIFICATION MAY NOT BE DUE HEREUNDER, SUCH PERSON
SHALL BE INDEMNIFIED ONLY IN RESPECT OF THE FORMER MATTERS.

 

12

--------------------------------------------------------------------------------


 


(G)                                 PROMPTLY AFTER RECEIPT BY ANY OF THE
INDEMNIFIED PARTIES UNDER THIS AGREEMENT OF NOTICE OF ANY DEMAND, CLAIM,
LAWSUIT, ACTION OR PROCEEDING, THE INDEMNIFIED PARTY SHALL NOTIFY THE
INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT THEREOF IF A CLAIM FOR
INDEMNIFICATION IN RESPECT THEREOF IS TO BE MADE UNDER THIS AGREEMENT.  EXCEPT
TO THE EXTENT THAT THE INDEMNIFYING PARTY IS NOT MATERIALLY PREJUDICED THEREBY,
THE OMISSION SO TO NOTIFY SHALL RELIEVE THE INDEMNIFYING PARTY FROM ANY
OBLIGATION OR LIABILITY WHICH IT MAY HAVE TO ANY SUCH INDEMNIFIED PARTY UNDER
THIS SECTION.  IN THE EVENT THAT SUCH DEMAND, CLAIM, LAWSUIT, ACTION OR
PROCEEDING IS BROUGHT AGAINST A PERSON ENTITLED TO BE INDEMNIFIED UNDER THIS
AGREEMENT, AND THE INDEMNIFYING PARTY IS NOTIFIED OF THE COMMENCEMENT THEREOF,
THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE THEREIN AND, TO THE
EXTENT THAT THE INDEMNIFYING PARTY MAY WISH, TO ASSUME THE DEFENSE THEREOF, WITH
COUNSEL SELECTED BY THE INDEMNIFYING PARTY AND APPROVED BY THE INDEMNIFIED
PERSON (PROVIDED THAT APPROVAL MAY NOT BE UNREASONABLY WITHHELD), AND AFTER
NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PERSON OF THE
INDEMNIFYING PARTY’S ELECTION SO AS TO ASSUME THE DEFENSE THEREOF, THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE TO SUCH PERSON UNDER THIS SECTION FOR ANY
LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH PERSON IN CONNECTION WITH
THE DEFENSE THEREOF, UNLESS THE INDEMNIFYING PARTY APPROVES THE EMPLOYMENT OF
SEPARATE COUNSEL BY SUCH PERSON (IT BEING UNDERSTOOD, HOWEVER, THAT THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR LEGAL OR OTHER EXPENSES OF MORE THAN
ONE SEPARATE FIRM OF ATTORNEYS FOR ALL SUCH PERSONS INDEMNIFIED HEREUNDER, WHICH
FIRM SHALL BE DESIGNATED IN WRITING BY THE TRADING ADVISOR OR THE COMPANY, AS
THE CASE MAY BE).


 


14.                                 ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE
ASSIGNED BY ANY OF THE PARTIES HERETO WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT
OF THE OTHER PARTIES HERETO; PROVIDED, THAT EITHER PARTY MAY ASSIGN THIS
AGREEMENT TO AN AFFILIATE UPON PRIOR NOTICE TO THE OTHER PARTY.


 


15.                                 AMENDMENT; WAIVER.  THIS AGREEMENT SHALL NOT
BE AMENDED EXCEPT BY A WRITING SIGNED BY THE PARTIES HERETO.  NO WAIVER OF ANY
PROVISION OF THIS AGREEMENT SHALL BE IMPLIED FROM ANY COURSE OF DEALING BETWEEN
THE PARTIES HERETO OR FROM ANY FAILURE BY EITHER PARTY HERETO TO ASSERT ITS
RIGHTS HEREUNDER ON ANY OCCASION OR SERIES OF OCCASIONS.


 


16.                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT, OR THE APPLICATION OF ANY PROVISION TO ANY PERSON OR CIRCUMSTANCE,
SHALL BE HELD TO BE INCONSISTENT WITH ANY PRESENT OR FUTURE LAW, RULING, RULE OR
REGULATION OF ANY COURT OR GOVERNMENTAL OR REGULATORY AUTHORITY HAVING
JURISDICTION OVER THE SUBJECT MATTER HEREOF, SUCH PROVISION SHALL BE DEEMED TO
BE RESCINDED OR MODIFIED IN ACCORDANCE WITH SUCH LAW, RULING, RULE OR
REGULATION, AND THE REMAINDER OF THIS AGREEMENT, OR THE APPLICATION OF SUCH
PROVISION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT SHALL BE
HELD INCONSISTENT, SHALL NOT BE AFFECTED THEREBY.


 


17.                                 NOTICES.  ANY NOTICE REQUIRED OR DESIRED TO
BE DELIVERED UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DELIVERED BY
COURIER SERVICE, FACSIMILE, POSTAGE PREPAID MAIL OR OTHER SIMILAR MEANS AND
SHALL BE EFFECTIVE UPON ACTUAL RECEIPT BY THE PARTY TO WHICH SUCH NOTICE SHALL
BE DIRECTED, ADDRESSED AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS THE PARTY
ENTITLED TO NOTICE SHALL HEREAFTER DESIGNATE IN ACCORDANCE WITH THE TERMS
HEREOF):

 

13

--------------------------------------------------------------------------------


 

if to the Company or the Manager:

 

NETS GLOBAL HORIZONS, LLC

c/o BlackRock Investment Management LLC

40 East 52nd Street

25th Floor

New York, NY 10022

Attn:  Edward A. Rzeszowski

Facsimile:  212-810-8745

 

with a copy to:

 

BlackRock Investment Management, LLC

Princeton Corporate Campus

800 Scudders Mill Road — Section 1B

Plainsboro, New Jersey  08536

Attn:  Michael Pungello

Facsimile:  609-282-2664

 

with a further copy to:

BlackRock Alternative Advisors

601 Union Street, 56th Floor

Seattle, Washington  98101

Attn:  Marie Bender

Facsimile:  206-613-6708

 

if to the Trading Advisor:

 

NuWave Investment Management LLC

1099 Mount Kemble Avenue

Morristown, New Jersey 07960

Attn: Troy Buckner

Facsimile: (973) 888-6810

 

with a copy to: Craig Weynand (same address)

 


18.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


 


19.                                 CONSENT TO JURISDICTION.  THE PARTIES HERETO
AGREE THAT ANY ACTION OR PROCEEDING ARISING DIRECTLY, INDIRECTLY OR OTHERWISE IN
CONNECTION WITH, OUT OF, RELATED TO OR FROM THIS AGREEMENT, ANY BREACH HEREOF OR
ANY TRANSACTION COVERED HEREBY, SHALL BE RESOLVED, WHETHER BY ARBITRATION OR
OTHERWISE, WITHIN THE COUNTY OF NEW YORK, CITY OF NEW YORK, AND STATE OF NEW
YORK.  ACCORDINGLY, THE PARTIES CONSENT AND SUBMIT TO THE JURISDICTION OF THE
FEDERAL AND STATE COURTS AND ANY APPLICABLE ARBITRAL BODY LOCATED WITHIN THE
COUNTY OF NEW YORK, CITY OF NEW YORK, AND STATE OF NEW YORK.  THE PARTIES
FURTHER AGREE THAT ANY SUCH ACTION OR PROCEEDING

 

14

--------------------------------------------------------------------------------


 


BROUGHT BY ANY PARTY TO ENFORCE ANY RIGHT, ASSERT ANY CLAIM, OR OBTAIN ANY
RELIEF WHATSOEVER IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT BY SUCH
PARTY EXCLUSIVELY IN FEDERAL OR STATE COURTS, OR IF APPROPRIATE BEFORE ANY
APPLICABLE ARBITRAL BODY, LOCATED WITHIN THE COUNTY OF NEW YORK, CITY OF NEW
YORK, AND STATE OF NEW YORK.


 


20.                                 REMEDIES.  IN ANY ACTION OR PROCEEDING
ARISING OUT OF ANY OF THE PROVISIONS OF THIS AGREEMENT, THE TRADING ADVISOR, THE
MANAGER AND THE COMPANY AGREE THAT THEY SHALL NOT SEEK ANY PREJUDGMENT EQUITABLE
OR ANCILLARY RELIEF.  SUCH PARTIES ALSO AGREE THAT THEIR SOLE REMEDY IN ANY SUCH
ACTION OR PROCEEDING SHALL BE TO SEEK ACTUAL MONETARY DAMAGES FOR ANY BREACH OF
THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE COMPANY AGREES THAT THE TRADING
ADVISOR AND THE MANAGER MAY SEEK DECLARATORY JUDGMENT WITH RESPECT TO THE
INDEMNIFICATION PROVISIONS OF THIS AGREEMENT.


 


21.                                 PROMOTIONAL MATERIAL.  NONE OF THE PARTIES
HERETO WILL MAKE REFERENCE TO ANY OTHER SUCH PARTY IN OFFICIALLY FILED OR
PUBLICLY OR PRIVATELY DISTRIBUTED MATERIAL WITHOUT FIRST SUBMITTING SUCH
MATERIAL TO THE PARTY SO NAMED FOR APPROVAL A REASONABLE PERIOD OF TIME IN
ADVANCE OF THE PROPOSED USE OF SUCH MATERIAL.


 


22.                                 CONFIDENTIALITY.  THE COMPANY AND THE
MANAGER ACKNOWLEDGE THAT THE TRADING ADVISOR’S STRATEGIES AND TRADES CONSTITUTE
PROPRIETARY DATA BELONGING TO THE TRADING ADVISOR AND AGREE THAT THEY WILL NOT
DISSEMINATE ANY CONFIDENTIAL INFORMATION REGARDING ANY OF THE FOREGOING, EXCEPT
AS REQUIRED BY LAW, AND ANY SUCH INFORMATION AS MAY BE ACQUIRED BY THE MANAGER
OR THE COMPANY IS TO BE USED SOLELY TO MONITOR THE TRADING ADVISOR’S PERFORMANCE
ON BEHALF OF THE COMPANY.


 


23.                                 SURVIVAL.  THE PROVISIONS OF THIS AGREEMENT
SHALL SURVIVE THE TERMINATION HEREOF WITH RESPECT TO ANY MATTER ARISING WHILE
THIS AGREEMENT SHALL BE IN EFFECT.


 


24.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


25.                                 HEADINGS.  HEADINGS TO SECTIONS AND
SUBSECTIONS IN THIS AGREEMENT ARE FOR THE CONVENIENCE OF THE PARTIES ONLY AND
ARE NOT INTENDED TO BE A PART OF OR TO AFFECT THE MEANING OR INTERPRETATION
HEREOF.


 


*                                        
*                                        
*                                        
*                                         *

 

15

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN EXECUTED FOR AND ON BEHALF OF THE
UNDERSIGNED ON THE DAY AND YEAR FIRST WRITTEN ABOVE.


 

 

NETS GLOBAL HORIZONS, LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

By:

 

 

 

Name:

Robert S. Ellsworth

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Marie M. Bender

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Robert S. Ellsworth

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Marie M. Bender

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

NUWAVE INVESTMENT MANAGEMENT LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

16

--------------------------------------------------------------------------------


 

APPENDIX A

 

AUTHORIZED TRADERS

 

Thomas Braddock

 

Troy Buckner

 

John Ryan

 

Mark Bergen

 

Michele Chirico

 

Yura Orlov

 

James Mukalel

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B

 

COMMODITY INTERESTS TRADED BY NUWAVE INVESTMENT MANAGEMENT LLC

 

The undersigned represents that the following is a complete list of all
commodity interests which the undersigned intends to trade on behalf of NETS
GLOBAL HORIZONS, LLC other than regulated futures contracts and options on
regulated futures contracts traded on a qualified board of trade or exchange:

 

Exchange

 

Market Description

 

Sector

SFE

 

SPI

 

Stock Index

Euronext

 

CAC40

 

Stock Index

Eurex

 

DAX

 

Stock Index

Eurex - LIFFE

 

FTSE

 

Stock Index

HKFE

 

Hang Seng

 

Stock Index

Simex

 

Nikkei

 

Stock Index

CME

 

Emini S & P

 

Stock Index

CME

 

Emini Russell 2000

 

Stock Index

TMX

 

TSE 60

 

Stock Index

IDEM

 

MIB

 

Stock Index

BME

 

IBEX 35

 

Stock Index

TSE

 

TOPIX

 

Stock Index

SFE

 

Aussie 10 Year Bonds

 

Rate_Long

Eurex

 

Bund

 

Rate_Long

TSE

 

Japanese Gov’t Bonds

 

Rate_Long

Simex

 

Japanese Gov’t Bonds

 

Rate_Long

Eurex - LIFFE

 

Long Gilt

 

Rate_Long

CBOT

 

Ten Year Notes

 

Rate_Long

Eurex - LIFFE

 

Euribor 3 Month

 

Rate_Short

CME

 

Eurodollar

 

Rate_Short

Eurex - LIFFE

 

Short Sterling

 

Rate_Short

CME

 

Aussie Dollar

 

Currency

CME

 

British Pound

 

Currency

CME

 

Canadian Dollar

 

Currency

CME

 

Euro Currency

 

Currency

CME

 

Japanese Yen

 

Currency

CME

 

Mexican Peso

 

Currency

COMEX - Globex

 

Gold

 

Metal_Precious

COMEX - Globex

 

Silver

 

Metal_Precious

COMEX - Globex

 

High Grade Copper

 

Metal_Precious

LME

 

Aluminum

 

Metal_Industry

LME

 

Copper

 

Metal_Industry

Nymex/CME

 

Crude Oil

 

Energy

Nymex/CME

 

Heating Oil

 

Energy

Nymex/CME

 

RBOB

 

Energy

Nymex/CME

 

Natural Gas

 

Energy

CBOT

 

Corn

 

Grain

 

B-1

--------------------------------------------------------------------------------


 

CBOT

 

Soybeans

 

Grain

CBOT

 

Wheat

 

Grain

CME

 

Live Cattle

 

Livestock

CME

 

Lean Hogs

 

Livestock

ICE

 

Coffee

 

Soft

ICE

 

Cotton

 

Soft

ICE

 

Sugar

 

Soft

ICE

 

Cocoa

 

Soft

 

 

 

NUWAVE INVESTMENT MANAGEMENT LLC

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Dated as of March 25, 2010

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

APPENDIX C

 

COMMODITY TRADING AUTHORITY

 

NuWave Investment Management LLC

Attn:  Troy Buckner

Facsimile:  (973) 888-6810

 

Dear NuWave Investment Management LLC:

 

Nets Global Horizons, LLC (the “Company”) does hereby make, constitute and
appoint you as its attorney-in-fact to buy and sell commodity futures and
forward contracts (including foreign futures and options contracts) in
accordance with the Advisory Agreement between us and certain others.

 

 

 

Very truly yours,

 

 

 

NETS GLOBAL HORIZONS, LLC

 

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Dated as of March 25, 2010

 

 

 

C-1

--------------------------------------------------------------------------------


 

APPENDIX D

 

ACKNOWLEDGMENT OF RECEIPT OF DISCLOSURE DOCUMENT

 

The undersigned hereby acknowledges receipt of NuWave Investment Management
LLC’s Disclosure Document dated September 30, 2009.

 

 

 

NETS GLOBAL HORIZONS, LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,
its Manager

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dated as of March 25, 2010

 

 

 

D-1

--------------------------------------------------------------------------------